Citation Nr: 1427612	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO. 09-13 763	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for intervertebral disc syndrome (IVDS) of the lumbar spine.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1958.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In October 2009, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge at the RO in Pittsburgh, Pennsylvania; that Veterans Law Judge is no longer employed at the Board and the Veteran was offered the opportunity for a new Board hearing.  In April 2014 the Veteran submitted a signed letter declining to appear at a new hearing.  A transcript of the October 2009 hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.

The record reflects that the Veteran previously underwent a VA examination in October 2010, in order to assess the nature and severity of his back disability.  Since that time, the Veteran submitted a letter dated in April 2014.  In the letter, the Veteran states that he had been forced to retire from the Postal Service in 2013 due to his deteriorating back condition.  The letter also reflects that the Veteran has continued to seek VA treatment in Pittsburgh and Washington, Pennsylvania several times a year.  The Board notes that the most recent VA treatment notes are dated in January 2011.

The Veteran's April 2014 letter indicates that his back disability has increased in severity since the date of his previous examination.  As such, an additional examination is necessary to properly assess the current severity of the Veteran's back disability.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additionally, the Veteran's April 2014 letter also indicates that he is no longer able to work as a result of his service-connected back disability.  This raises the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran has not been afforded a VA examination to determine whether his service-connected back disability renders him unable to secure and maintain a substantially gainful occupation.  The record is therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2013).  Thus, remand is required to obtain the appropriate examination.

Furthermore, the Veteran also indicated that he has continued to receive treatment for his back disability from the VA.  Records since January 2011 have not been associated with the claims file.  Therefore, remand is necessary in order to attempt to locate and obtain any outstanding VA treatment records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from the Pittsburgh, Pennsylvania VA Medical Center and any associated outpatient clinics, to include the Washington, PA outpatient clinic, since January 2011.  All attempts to obtain these records must be documented in the claims file.

2.  After the above requested development is completed, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his back disability.  The claims file, including a copy of this remand must be made available to the examiner.  Any medically indicated tests should be conducted.  The examiner is also asked to provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected back disability renders him unable to secure or follow substantially gainful employment.  When formulating this opinion, the examiner should ignore the effects of the Veteran's age and any non-service connected disabilities.

A complete rationale for any opinion offered must be provided.

3.  If the opinion is positive regarding the Veteran's unemployability, then refer the claim to the Director of Compensation for consideration of an extra-schedular rating for TDIU.

4.  Thereafter, the AMC/RO should re-adjudicate the claims on appeal.  If the benefits sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



